The case then went to the jury, who, notwithstanding this decision of the court, found for the defendant. This was therefore a motion for a new trial, on the ground that the verdict was against law, and the opinion of the judge who tried the cause.
After hearing arguments for and against this motion, the court was unanimously of opinion, that a new trial should be granted; as the verdict was against law, as well as the charge of the judge who cried the cause. That where there are mutual covenants to be performed on both sides, and no time is fixed for performance, in such case either party may hasten it by demand, or by payment, or by tender and refusal; but where one of the parties performs his part fully, from that moment the other party is bound to fulfil his part of it, in like manner. It is then that the obligation commences, in a moral, as well as in a legal point of view, on the part of the one who has not performed his covenant j and where an obligation has commenced, the party is bound to perform it at his peril afterwards.
■Present, Burke, Grimke, Waties and Bat.